      Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 1 of 23




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAMI CLAIRE, et al.,

      Plaintiffs,

vs.                                      Case No. 4:20-cv-00020-MW/MAF

FLORIDA DEPARTMENT OF
MANAGEMENT SERVICES, et al.,

     Defendants.
_______________________________/

               PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                 DEFENDANTS’ MOTIONS TO DISMISS

      Plaintiffs Jami Claire, Kathryn Lane, and Ahmir Murphy (“Plaintiffs”)

oppose the Motions to Dismiss Counts II, III, IV, VI, VII, and VIII of Plaintiffs’

Amended Complaint by Defendants University of Florida Board of Trustees

and University of Florida Board of Trustees Members (“UF”) (ECF 58)

(Counts II and VI), and Andy Thomas, Public Defender for the Second

Judicial Circuit (“Public Defender”), Florida Department of Corrections

(“FDOC”), and Secretary Inch (ECF 66) (Counts III, IV, VII, and VIII). 1


      1
         Defendants Public Defender and FDOC filed an Amended Motion to
Dismiss on June 23, 2020 (ECF 66), and withdrew their argument that the
Amended Complaint failed to state a claim for sex discrimination under Title
VII following the decision in Bostock v. Clayton Cnty. Ga., 590 U.S. __, No.
                                        1
     Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 2 of 23




                               INTRODUCTION

      Plaintiffs 2 are transgender state employees - Jami Claire is a Senior

Biological Scientist employed by UF, Kathryn Lane is an appellate attorney

employed by Public Defender Andy Thomas, and Ahmir Murphy is a

Correctional Sergeant employed by FDOC. Plaintiffs have pursued different

career paths and are employed by three different state agencies, but they

share a common experience: they have each been subjected to sex

discrimination under Title VII and the Equal Protection Clause through the

employer-sponsored health insurance plans (“State Plans”) provided to them

by their respective employers. (ECF 34, at 2-3 ¶¶ 1-4; 4-5 ¶¶ 8-10; 6-13 ¶¶

13-38; 14 ¶¶ 44-47; 15-16 ¶¶ 55-56; 17-28 ¶¶ 60-112; 29-36 ¶¶ 118-54; 37-

45 ¶¶ 163-201; 46-49 ¶¶ 204-18; 51-58 ¶¶ 225-61; 59-61 ¶¶ 265-74.) See

Bostock v. Clayton Cnty. Ga., 590 U.S. __, No. 17–1618, No. 17–1623, No.

18–107, 2020 WL 3146686, at *7-8 (June 15, 2020) (Supreme Court

unequivocally concluded that discrimination against a person because they

are transgender is discrimination based on sex and violates Title VII); Glenn

v. Brumby, 663 F.3d 1312, 1316 (11th Cir. 2011) (discrimination against a



17–1618, No. 17–1623, No. 18–107, 2020 WL 3146686, at *7-8 (June 15,
2020).
     2
       Unless otherwise indicated, “Plaintiffs” refers to Plaintiffs Jami Claire,
Kathryn Lane, and Ahmir Murphy.
                                       2
     Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 3 of 23




transgender individual based on their gender non-conformity constitutes sex

discrimination under the Equal Protection Clause); Winstead v. Lafayette,

197 F. Supp. 3d 1334, 1345 (N.D. Fla. 2016) (gender stereotype

discrimination is a cognizable form of sex discrimination).

        Defendants 3 are state agencies 4 - UF is a public university within the

State university system, the Public Defender is a constitutionally elected

official, and FDOC is the largest agency of the State’s government. Through

the state group insurance program, each Defendant provides the State Plans

to its employees, including Plaintiffs, as part of their compensation for

employment. The State Plans contain a categorical exclusion for medically

necessary gender-affirming care, and as such treat transgender individuals

differently on the basis of sex. It is only by virtue of their employment by

Defendants that Plaintiffs have been subjected to the facially discriminatory

State Plans that force transgender individuals to forego medically necessary

care.

        Defendants Public Defender, UF, and FDOC move to dismiss all six of

Plaintiffs’ claims for failure to demonstrate Article III standing, and


        3
         Unless otherwise indicated, “Defendants” refers to the moving
parties, Defendants UF, Public Defender, and FDOC, and does not include
Defendant Florida Department of Management Services (“DMS”).
      4
        Defendants are considered “state agencies” for purposes of the state
group insurance program. Fla. Stat. § 110.123(2)(i) (2019).
                                        3
     Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 4 of 23




additionally move to dismiss Plaintiffs’ Equal Protection claims under the

doctrine of sovereign immunity. Plaintiffs respectfully request that this Court

deny Defendants’ motions because: (1) Plaintiffs have Article III standing to

challenge Defendants’ discriminatory acts under Title VII and the Equal

Protection Clause; and (2) sovereign immunity does not bar Plaintiffs’ Equal

Protection claims.

                                 ARGUMENT

I.    Plaintiffs Have Article III Standing.

      Defendants Public Defender, FDOC, and UF argue Plaintiffs “failed to

demonstrate standing” because “[n]one of the alleged injuries are fairly

traceable to, or can be redressed by” Defendants. 5 (ECF 58, at 2; ECF 66,

at 2.) Defendants’ arguments lack merit. Establishing standing at the

pleading stage is not onerous. Mulhall v. UNITE HERE Local 355, 618 F.3d

1279, 1286 n.8 (11th Cir. 2010) (court must consider the well-pleaded

allegations in the plaintiff’s complaint as true). General factual allegations of

injury resulting from a defendant’s conduct satisfy Article III standing at the

pleading stage, for courts “‘presume that general allegations embrace those



      5
        Defendants Public Defender, FDOC and UF ask this Court to ignore
their role in the discriminatory conduct at issue here and instead place the
blame squarely on Defendant DMS, which has elected to file an Answer.
(ECF 58, at 6-7, 14, 15-16; ECF 66, at 8-9, 15, 17; ECF 57).
                                       4
     Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 5 of 23




specific facts that are necessary to support the claim.’” Id. at 1286; see also

Young Apartments, Inc. v. Town of Jupiter, Fla., 529 F.3d 1027, 1038 (11th

Cir. 2008).

       Plaintiffs have Article III standing to challenge employment

discrimination by Defendants in violation of Title VII and the Equal Protection

Clause of the U.S. Constitution. Plaintiffs pleaded sufficient facts, taken as

true, to demonstrate they suffered an injury in fact that is traceable to

Defendants and is likely to be redressed by a favorable ruling. (ECF 34, at

2-3 ¶¶ 1-4; 4-5 ¶¶ 8-10; 6-8 ¶¶ 13-18; 14 ¶¶ 44-47; 15-16 ¶¶ 55-56; 18 ¶ 64;

25 ¶¶ 96-99; 26-28 ¶¶ 103-112; 29 ¶ 118; 33 ¶¶ 139-42; 37-38 ¶ 163; 44-45

¶¶ 193-201; 46-49 ¶¶ 204-18; 51-58 ¶¶ 225-61; 59-61 ¶¶ 265-74). See Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 2136 (1992)

(Plaintiff must show injury-in-fact, causal connection between injury and

conduct complained of, and likely that injury will be redressed by favorable

decision). This Court should deny Defendants’ Motions to Dismiss Counts II,

III, IV, VI, VII, and VIII.

       a.     Plaintiffs have suffered an injury in fact.

       Defendants do not dispute Plaintiffs suffered injuries in fact.

Defendants only argue Plaintiffs’ injuries cannot be traced to their actions

and cannot be redressed by this Court’s favorable ruling. (ECF 58, at 2; id.


                                       5
     Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 6 of 23




at 5-17; ECF 66, at 2; id. at 7-19.) Indeed, Defendants cannot dispute that

Plaintiffs have a legally cognizable interest that was, and continues to be,

invaded. See Lujan, 504 U.S. at 560-61. The invasion of a protected legal

right, including one created by a statute such as Title VII, is a recognized

injury. Palm Bch. Golf Ctr.-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781

F.3d 1245, 1251-52 (11th Cir. 2015). Plaintiffs’ allegations that Defendants

offered them discriminatory health insurance plans in violation of Equal

Protection and Title VII are therefore sufficient injuries to establish Article III

standing. (ECF 34, at 3 ¶ 3; 6-8 ¶¶ 13-18; 14 ¶¶ 44-47; 15-18 ¶¶ 55-56, 60-

63; 23-28 ¶¶ 86-112; 31-36 ¶¶ 135-54; 41- 45 ¶¶ 179-201; 46-49 ¶ 204-18;

51-58 ¶¶ 225-61; 59-61 ¶¶ 265-74.)

      b.    Plaintiffs’ injuries are fairly traceable to Defendants.

      Defendants erroneously aver they did not cause Plaintiffs’ respective

injuries. They argue Defendant DMS exclusively caused Plaintiffs’ injuries

(ECF 58, at 6; ECF 66, at 8), because “[i]t was solely DMS’s responsibility to

select and define the contours of the benefits offered under the state health

plan.” (ECF 58, at 7; ECF 66, at 9.) Defendants claim their proverbial hands

were tied and that none of their conduct has a genuine nexus to Plaintiffs’

injuries. (ECF 58, at 6-8, 14; ECF 66, at 8-9, 15-16.) This argument is a

distortion of the facts and the law.


                                        6
         Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 7 of 23




         Article III standing requires Plaintiffs to allege “a causal connection

between the injury and the conduct complained of—the injury has to be ‘fairly

... trace[able] to the challenged action of the defendant, and not ... th[e] result

[of] the independent action of some third party not before the court.’” Lujan,

504 U.S. at 560. To show that their injury is “fairly traceable” to Defendants’

conduct, Plaintiffs are not required to prove proximate causation. Resnick v.

AvMed, Inc., 693 F.3d 1317, 1324 (11th Cir. 2012) (“Even a showing that a

plaintiff's injury is indirectly caused by a defendant’s actions satisfies the

fairly     traceable   requirement.”).   Plaintiffs’   injuries   are   caused   by

discriminatory healthcare benefits provided to them by Defendants, their

employing agencies, as compensation for employment. (ECF 34, at 4-5 ¶¶

8-10; 14 ¶¶ 44-47.) These allegations are legally sufficient to establish their

injuries are fairly traceable to Defendant’s conduct at the pleading stage.

Young Apartments, 529 F.3d at 1044 (“a standing ruling at the motion to

dismiss stage should only address the sufficiency of the allegations in a

complaint, not their merits”).

         Nevertheless, the Public Defender, FDOC and UF Defendants

erroneously argue Plaintiffs lack standing because Defendants did not

engage in affirmative, active participation in the State Plan’s operation and

administration with Defendant DMS, because they neither created nor


                                          7
     Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 8 of 23




principally administer the State Plan. (ECF 58, at 11-13; ECF 66, at 12-14,

relying on Morgan v. Safeway Stores, Inc., 884 F.2d 1211, 1214-15 (9th Cir.

1989).)6 Plaintiffs do not dispute, and in fact affirmatively allege, their injuries

are also fairly traceable to Defendant DMS for its part in offering and adopting

the discriminatory plans to state employees. (ECF 34, at 5-6 ¶¶ 11-12; 13-

14 ¶¶ 39-43; 14-16 ¶¶ 48-49, 53-57; 17 ¶¶ 59-62; 49-51 ¶¶ 219-24; 58-59 ¶¶

262-64). But this does not allow the moving Defendants, as the employing

state agencies, to disclaim responsibility for their participation in the

discrimination. As observed supra, Plaintiffs need not demonstrate

affirmative, active participation to satisfy standing requirements at the

pleading stage. Plaintiffs need only present allegations legally sufficient to

establish their injuries are fairly traceable to the Defendants. Therefore,

Plaintiffs are not legally required to demonstrate that Defendants created or

principally administer the plan to prove their injuries are fairly traceable to

their employing agencies. Indeed, the Supreme Court has held that state


      6 Defendants’ reliance on Morgan is misplaced. Morgan involved a
question of employer liability under Title VII at the summary judgment stage.
It has nothing to say about standing. It is also factually inapposite as it
involved whether Safeway and a credit union that offered benefits to
Safeway’s employees were “joint employers” such that Safeway was liable
for discriminatory actions by the credit union. This is a far cry from the legal
relationship between subdivisions of the state — Defendant DMS, who is
statutorily delegated legal authority for administering benefits offered to all
State of Florida employees, and Plaintiffs’ employing state agencies.
                                         8
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 9 of 23




agencies “cannot disclaim responsibility” for the discriminatory features of

the health plans offered by the state’s insurers. Ariz. Governing Comm. for

Tax Deferred Annuity & Deferred Comp. Plans v. Norris, 463 U.S. 1073,

1089 (1983) (Marshall, J., majority concurrence).

     The Supreme Court’s Norris decision is instructive. There, Norris, an

employee with the State of Arizona’s Department of Economic Security,

brought her Title VII claims against her employer—the State of Arizona—and

components    of   the   state   government   administering   the   deferred

compensation plan. Id. at 1078; see also Norris v. Ariz. Governing Comm.

for Tax Deferred Annuity & Deferred Comp. Plans, 486 F. Supp. 645, 647

(N.D. Ariz. 1980). Arizona bore the cost of making the necessary payroll

deductions, but neither the state agency administering the state pension plan

nor Norris’ employing agency contributed monetarily to the state’s

employees’ deferred compensation benefits to supplement its employees’

deferred wages. Norris, 462 U.S. at 1077. That Norris’ employing agency

failed to contribute monetarily to the plan did not obviate her employer’s

causal nexus to Norris’ injuries. See id. 1089 (“Under these circumstances,

there can be no serious question that petitioners are legally responsible for

the discriminatory terms on which annuities are offered”). And although the

specific component of the state government administering the deferred


                                     9
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 10 of 23




compensation plans was not Norris’ employing agency, the Court concluded,

“employers are ultimately responsible for the ‘compensation, terms,

conditions, [and] privileges of employment’ provided to employees,”

“regardless of whether third parties are also involved in the discrimination.”

Id. Any employer who adheres to or provides fringe benefits to its employees

that discriminate on the basis of sex has a causal nexus to their employee’s

injuries. See id. at 1089-91.

      Kadel v. Folwell, __ F. Supp. 3d__, Case No. 1:19CV272, 2020 WL

1169271 (M.D.N.C. Mar. 11, 2020), offers further support. There, the

plaintiffs alleged North Carolina’s healthcare plans violated the Equal

Protection Clause, Title IX of the Education Amendments Act, and Section

1557 of the Affordable Care Act, because the plans categorically excluded

gender-affirming medical care. Id. at *1. They brought their claims against

the three state universities employing them, the state treasurer, the state

agency administering the state plan, and its officer. Id. The universities

claimed the plaintiffs’ injuries were not traceable to them because they could

not dictate the state health plan’s terms. Id. at *3-4. Rejecting these state

employers’ argument, the district court concluded the plaintiffs’ allegations

concerning their employers offering the state plan to the plaintiffs and

participating in the plans’ availability sufficiently demonstrated plaintiffs’


                                     10
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 11 of 23




injuries were fairly traceable to the defendants at the pleading stage. Id. at

*4. Had the state universities not hired the plaintiffs, “they would not have

been permitted to enroll in the [p]lan at all.” Id.

      Similarly, Plaintiffs allege each of the state entities employing them

offer the Plaintiffs the discriminatory State Plans as compensation for

employment in the instant matter. (ECF 34, at 2-3 ¶¶ 1-4; 4-5 ¶¶ 8-10; 13 ¶

39; 14 ¶¶ 44, 46-47; 17-18 ¶ 62-64; 27 ¶ 106; 29 ¶ 118; 37-38 ¶ 163; 45 ¶

201; 46-49 ¶¶ 204-18; 51-58 ¶¶ 255-61; 59-61 ¶¶ 265-74.) The Public

Defender, UF, and FDOC Defendants implicitly concede they employ

Plaintiffs. (ECF 58, at 7; ECF 66, at 9.) Defendants only offer and provide

Plaintiffs the option of participating in the discriminatory health insurance

plans that fail to provide them with medically necessary gender-affirming

care and treatment. (ECF 34, at 14 ¶¶ 44-47; 15-16 ¶¶ 54-56.)

      If the State Plans were not offered by the State, the Public Defender,

UF, and FDOC would have to offer employee health insurance individually.

The employing agencies rely on the State Plans to structure employee

compensation packages and use the State Plans to attract and retain

employees. (See ECF 34, at 1 ¶ 1 (the State Plans are “compensation for

employment”), 14 ¶¶ 44, 46-47.) See also Fla. Stat. § 110.123(m) (2019)

(defining the “state group insurance program” as the package of insurance


                                        11
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 12 of 23




plans offered to state employees, including the state group health insurance

plans).

     Plaintiffs are only offered the State Plans because they are state

employees by virtue of their employment with state officers, universities, or

agencies as defined in the statutory scheme creating this program. See Fla.

Stat. § 110.123(2) (2019); cf. Boyden v. Conlin, 341 F. Supp. 3d 979, 982-

86 (W.D. Wis. 2018) (transgender employees of the University of Wisconsin

were provided discriminatory health insurance plans by their state employers

through the Wisconsin Group Health Insurance Program). The State Group

Health Insurance Program is legislatively created and authorized. Fla. Stat.

§ 110.123 (2019). The employing agencies have statutory and regulatory

responsibilities making their involvement essential for the program to

operate. The employing agencies’ responsibilities include: (a) processing

their employees’ applications to enroll in the State Plans, (b) verifying the

employee is either in an open enrollment period or has had a qualifying life

event that allows a change in coverage, and (c) certifying to the State that

employee is eligible for coverage. Fla. Admin. Code R. 60P-2.002(5)-(6).

     The employing agencies are then responsible for tracking employee

status changes affecting coverage. See, e.g., id. 60P-2.002(9) (requiring

employing agency to notify surviving spouse of options for continuing


                                     12
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 13 of 23




coverage if employee dies); id. 60P-2.012 (changes in coverage due to leave

without pay, suspension, layoff, or disability leave are processed by

employing agency). The employing agency is responsible for processing

employee applications to change coverage, and effective dates of coverage

are determined based on when the employing agency enters the information

into the state insurance computer system data base. Id. 60P-2.003(7)(a); id.

60P-2.004(2)(a).

     The employing agencies also have a responsibility to share part of the

cost of their employee’s coverage, and to collect payment from the employee

for the employee’s share of the cost. Fla. Stat. § 110.123(4) (2019); Fla.

Admin. Code. R 60P-2.006. Each employing agency contributes monetarily

to Plaintiffs’ membership to the State Plans, bears the costs of making the

necessary payroll deductions, and must withhold appropriate sums from the

employees’ wages to channel those sums into the employees’ designated

plans. Fla. Stat. §§ 110.123(4)(b)&(c) and id. § 110.14. See Norris, 462 U.S.

at 1077. If an employee goes off payroll due to leave, suspension, or layoff,

it is the employing agencies’ responsibility to collect the employee’s premium

payments until coverage change is effective. Fla. Admin. Code R. 60P-

2.012. If the employing agency fails to forward required contributions to the




                                     13
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 14 of 23




State within 60 days, the State can initiate a collection action against the

agency. Id. 60P-2.006(2)(a)(2).

     In short, the State Group Health Insurance Program could not function

without the substantial involvement, assistance, and financing from

Defendants Public Defender, UF, and FDOC. 7 That Defendant DMS may

define the coverage of the state’s health insurance plans (“State Plans”)

offered to state employees does not negate the Public Defender, UF, and

FDOC Defendants’ participation in offering the discriminatory terms of

employment to Plaintiffs as part of their compensation packages. See Norris,

463 U.S. at 1089-91, 1089 n.21. At the motion to dismiss stage, such facts

provide a sufficient nexus between the alleged injuries and Defendants to

demonstrate their injuries are fairly traceable to their employing agencies.

See Kadel, 2020 WL 1169271, at *4.




     7   Defendants’ reliance on Jacobson v. Fla. Sec’y of State, 957 F.3d
1193 (11th Cir. 2020), is unavailing. The statutory scheme involved in
Jacobson conferred exclusive authority to identify the order and print the
names of the political candidates appearing on election ballots to the
counties’ Supervisors of Election. Id. at 1207. Therefore, Florida’s Secretary
of State could not have contributed to the harm about which the voters and
organizational plaintiffs complained. Id. Unlike Jacobson, Plaintiffs’
employing agencies and DMS share responsibility in the instant matter, and
all of the relevant parties are before this Court. Id.
                                     14
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 15 of 23




      c.    A favorable decision of this Court will redress Plaintiffs’
            injuries.

      Defendants argue the constitutional and statutory injuries Plaintiffs

suffer are not redressable. (ECF 58, at 15-16; ECF 66, at 17-18.) This

argument fails. Where, as here, a lawsuit challenges the legality of

government action that directly impacts the plaintiff, “there is ordinarily little

question that the action or inaction has caused him injury, and that a

judgment preventing or requiring the action will redress it.” Lujan, 504 U.S.

at 561-62. Even where the ultimate resolution of a claim is “dependent on

many factors outside the [defendant’s] control,” a claim remains redressable

so long as “an order against the named defendants would offer some relief.”

Chiles v. United States, 69 F.3d 1094, 1096 (11th Cir. 1995).

      Plaintiffs establish redressability because “a favorable decision ‘would

amount to a significant increase in the likelihood that the plaintiff would obtain

relief that directly redresses the injury suffered.’” Harrell v. The Fla. Bar, 608

F.3d 1241, 1260 n.7 (11th Cir. 2010). Plaintiffs allege an ongoing harm due

to Defendants’ provision of discriminatory terms and conditions of

employment. An injunction abating that harm and preventing future

recurrence would redress this injury. For example, Norris suggests a




                                       15
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 16 of 23




straightforward remedy: the employer can “supply the fringe benefit [itself],

without the assistance of any third party.” 463 U.S. at 1091. 8

      This Court can therefore remedy the injury suffered by enjoining

enforcement of the discriminatory coverage exclusion in the State Plans

pursuant to Title VII and the Equal Protection Clause and/or ordering

Defendants to provide benefits directly. (ECF 34, at 62-63.) Plaintiffs’ claim

for damages under Title VII likewise demonstrates redressability of Plaintiffs’

injuries. Id.; see also Resnick v. AvMed, Inc., 693 F.3d 1317, 1324 (11th Cir.

2012) (“Plaintiffs allege a monetary injury and an award of compensatory

damages would redress that injury.”); Kadel, 2020 WL 1169271, at *4

(rejecting defendants’ redressability argument and observing plaintiffs would

benefit from monetary damages for their Title IX claims and/or injunctive

relief that ordered their employers to provide nondiscriminatory health

insurance). Defendants’ standing arguments should therefore be rejected.




      8
        Defendants make no argument as to why this remedy could not be
ordered. And Plaintiffs allege that UF already offers alternatives to State
Plans that do not contain the discriminatory exclusion for gender-affirming
care. (ECF 34, at 27-28 ¶¶ 107-12.)
                                      16
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 17 of 23




      II.   Sovereign Immunity Does Not Bar Plaintiffs’ Equal
            Protection Clause Claims.

      Defendants attempt to shield themselves from liability for violating the

Equal Protection Clause by claiming Eleventh Amendment sovereign

immunity forecloses Counts VI, VII and VIII of Plaintiffs’ Amended Complaint.

(ECF 58, at 17-22; ECF 66, at 19-24.) Specifically, Defendants claim the

Eleventh Amendment grants them immunity because they “have no

influence, affect or authority to dictate the terms of the state health plans.”

(ECF 58, at 19-20; ECF 66, at 21-22.) Defendants’ sovereign immunity

defense lacks merit for two reasons. First, Plaintiffs’ constitutional claims

properly seek declaratory and prospective injunctive relief for ongoing

violations of federal law as authorized by Ex parte Young, 209 U.S. 123

(1908). Second, Defendants are Plaintiffs’ employers, and thus are proper

parties against whom this Court can order relief to remedy denial of equal

protection in the workplace. See Luckey v. Harris, 860 F.2d 1012, 1015-16

(11th Cir. 1988). This Court should deny Defendants’ motions.

      First, Plaintiffs’ claims are clearly authorized by Ex parte Young. To

determine whether the doctrine of Ex parte Young eliminates an Eleventh

Amendment bar, courts are instructed to conduct a “straightforward inquiry

into whether [the] complaint alleges an ongoing violation of federal law and

seeks relief properly characterized as prospective.” Verizon Md., Inc. v. Pub.
                                      17
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 18 of 23




Serv. Comm’n of Md., 535 U.S. 636, 645 (2002). When a prayer for relief

and associated allegations demonstrate the state official can be restrained

from enforcing a policy that contravenes the Equal Protection Clause, that

“clearly satisfies [the] ’straightforward inquiry.’” Id.

      Counts VI, VII, and VIII of Plaintiffs’ Amended Complaint only seek

declaratory judgment and prospective injunctive relief, not money damages.

(ECF 34, at 55-58, ¶¶ 242-61; 59-61 ¶¶ 265-74, 62 ¶¶ A, B.) Plaintiffs allege

an ongoing and persistent violation of the Equal Protection Clause because,

as part of compensation for employment, Defendants only offer them health

insurance that categorically exclude gender-affirming care. (Id. at 60-61 ¶¶

268, 271, 274.) A prospective injunction requiring Defendants to stop offering

discriminatory health insurance or otherwise provide benefits to cover

Plaintiffs’ medically necessary gender-affirming care would abate the harm.

(Id. at 4-5 ¶¶ 8-10; 8 ¶ 20; 15-17 ¶¶ 54-61; 17-18 ¶ 63; 59-61 ¶¶ 265-74.)

Thus, Plaintiffs adequately allege facts and plead relief to overcome

Eleventh Amendment immunity.

        Second, Defendants are proper parties against whom relief may be

ordered because they have “some connection” to the constitutional violation.

See Luckey, 860 F.2d at 1015-16. As the Eleventh Circuit explained:

             Personal action by defendants individually is not a
             necessary condition of injunctive relief against state
                                         18
     Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 19 of 23




             officers in their official capacity. All that is required is
             that the official be responsible for the challenged
             action. As the Young court held, it is sufficient that
             the state officer sued must, ‘by virtue of his office,
             ha[ve] some connection’ with the unconstitutional act
             or conduct complained of. ‘[W]hether [this
             connection] arises out of general law, or is specially
             created by the act itself, is not material so long as it
             exists.’

Id. (quoting Ex parte Young, 209 U.S. at 157).

      As observed in § I.b., Defendants have more than “some connection”

with the alleged unconstitutional conduct because they are Plaintiffs’

employers and are sued for employment discrimination. But Defendants

erroneously contend they have no connection to the ongoing harm caused

by   their   provision   of   discriminatory     healthcare     benefits,   because

administration of the State Plans is delegated by state statute to Defendant

DMS. (ECF 58, at 2, 6-7, 11-12, 15-16, 20; ECF 66, at 2, 8, 13-14, 17-18,

22.) See also Fla. Stat. § 110.123 (2019). Defendants’ reliance on Summit

Med. Assocs., P.C. v. Pryor, 180 F.3d 1326 (11th Cir. 1999), to support this

erroneous contention is misplaced. (ECF 58, at 19-20; ECF 66, at 21-22.)

Summit stands for the uncontroversial proposition that “the doctrine of Ex

parte Young cannot operate as an exception to [a state’s] sovereign

immunity where no defendant has any connection to the enforcement of the

challenged law at issue.” 180 F.3d at 1341.


                                         19
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 20 of 23




         Plaintiffs do not dispute that, to fall under the exception of Ex parte

Young, they must demonstrate Defendants have some connection to the

unlawful conduct. Luckey, 860 F.2d at 1015-16. However, Defendants’

contention that they have no connection to the discriminatory conduct is

false.

         As part of compensation for Plaintiffs’ employment, Defendants chose

to offer and are mutually responsible for the operation of the state health

insurance program for their employees as detailed above. That Defendant

DMS is tasked with soliciting and administering insurance that contains the

discriminatory exclusion in the State Plans cannot obviate the employing

agency Defendants’ connection to the constitutional harm. Defendants

failed, and continue to fail, to provide Plaintiffs health insurance plans

equivalent to the plans that cover medically necessary care and treatment

offered to Defendants’ other employees. 9 (ECF 34, at 2-3 ¶¶ 1-4; 4-5 ¶¶ 8-

10; 6-28 ¶¶ 13-39, 44-47, 55-56, 60-112; 29-36 ¶¶ 118-54; 37-45 ¶¶ 163-

201; 46-49 ¶¶ 204-18; 55-58 ¶¶ 242-61; 59-61 ¶¶ 265-74.) Instead, as part

of the terms and conditions of employment, Defendants provide



         9
        Defendant UF ignores Plaintiff Claire’s allegations that even though
they offer alternative plans to other employees that do not contain the
exclusion, they chose not to provide non-discriminatory coverage to Plaintiff
Claire. (ECF 34, at 27-28 ¶¶ 107-111; 51-52 ¶¶ 229-30).
                                        20
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 21 of 23




discriminatory health insurance plans that deprive Plaintiffs of medically

necessary healthcare because they are transgender. (Id.)

      These allegations sufficiently establish the necessary conditions for

enjoining Defendants, Plaintiffs’ employers, in their official capacities. See

Luckey, 860 F.2d at 1015-16; cf. Madera v. Detzner, 325 F. Supp. 3d 1269,

1277 (N.D. Fla. 2018) (Secretary of State bears sufficient connection to

voting rights violations because of the Secretary’s power and supervisory

and administrative responsibilities over election laws); Brenner v. Scott, 999

F. Supp. 2d 1278, 1285-86 (N.D. Fla. 2014) (Secretary of Department of

Management Services and Surgeon General were proper parties for refusing

to recognize same-sex marriages). Plaintiffs seek access to future conditions

of employment that do not violate the Equal Protection Clause. Cf. Glenn v.

Brumby, 663 F.3d 1312 (11th Cir. 2011).

      Accordingly, Defendants’ motion should be denied.

      III.   Conclusion

      Defendants have subjected Plaintiffs to sex discrimination under Title

VII and the Equal Protection Clause by providing them facially discriminatory

employer-sponsored health insurance plans that treat transgender

individuals differently on the basis of sex. Defendants, as Plaintiffs employing

agencies, are the proper parties against whom Plaintiffs can seek, and this


                                      21
    Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 22 of 23




Court can order, relief. Plaintiffs have demonstrated Article III standing to

challenge the employment discrimination by Defendants in violation of Title

VII and the Equal Protection Clause, and sovereign immunity does not bar

Plaintiffs’ Equal Protection Claims. For the foregoing reasons, Plaintiffs

request that this Court deny Defendants’ motions to dismiss Counts II, III, IV,

VI, VII, and VIII of Plaintiffs’ Amended Complaint.


                     CERTIFICATE OF WORD COUNT


      Pursuant to N.D. Fla. Loc. R. 7.1(F), the above Response contains

4,547 words.


Dated: June 26, 2020          Respectfully submitted,

                              /s/ Simone Chriss

                              SIMONE CHRISS, Fla. Bar No. 124062
                              simone.chriss@southernlegal.org
                              KIRSTEN ANDERSON, Fla. Bar No. 17179
                              kirsten.anderson@southernlegal.org
                              JODI SIEGEL, Fla. Bar No. 511617
                              jodi.siegel@southernlegal.org
                              Southern Legal Counsel, Inc.
                              1229 NW 12th Avenue
                              Gainesville, FL 32601
                              (352) 271-8890

                              DANIEL TILLEY, Fla. Bar No. 102882
                              dtilley@aclufl.org
                              ACLU Foundation of Florida
                                      22
Case 4:20-cv-00020-MW-MAF Document 68 Filed 06/26/20 Page 23 of 23




                        4343 West Flagler Street, Suite 400,
                        Miami, FL 33134
                        (786) 363-2714

                        ANTON MARINO, Fla. Bar. No. 1021406
                        amarino@aclufl.org
                        ACLU Foundation of Florida
                        4343 West Flagler Street, Suite 400
                        Miami, FL 33134
                        (786) 363-2707

                        ERIC LINDSTROM, Fla. Bar No. 104778
                        elindstrom@eganlev.com
                        Egan, Lev, Lindstrom & Siwica, P.A.
                        P.O. Box 5276
                        Gainesville, FL 32627
                        (352) 672-6901

                        ATTORNEYS FOR ALL PLAINTIFFS

                        JEFFREY HEARNE, Fla. Bar No. 512060
                        jhearne@legalservicesmiami.org
                        JOCELYN ARMAND, Fla. Bar No.44264
                        jarmand@legalservicesmiami.org
                        MIRIAM HASKELL, Fla. Bar No. 69033
                        mhaskell@legalservicesmiami.org
                        PAMELA FLORES, Fla. Bar No. 0124363
                        pflores@legalservicesmiami.org
                        Legal Services of Greater Miami, Inc.
                        4343 West Flagler Street, Suite 100
                        Miami, FL 33134
                        (305) 438-2403

                        ATTORNEYS FOR PLAINTIFF MURPHY


                                23
